Board of Mgrs. of St. James's Tower Condominium v Kutler (2017 NY Slip Op 03605)





Board of Mgrs. of St. James's Tower Condominium v Kutler


2017 NY Slip Op 03605


Decided on May 4, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 4, 2017

Sweeny, J.P., Gische, Kahn, Gesmer, JJ.


3892 106826/11

[*1]Board of Managers of St. James's Tower Condominium, Plaintiff-Respondent,
vDorothea Kutler, Defendant-Appellant, New York City Environmental Control Board, et al., Defendants.


Lanin Law P.C., New York (Scott L. Lanin of counsel), for appellant.
Robinson Brog Leinwand Greene Genovese & Gluck P.C., New York (Roger A. Raimond of counsel), for respondent.

Order and judgment (one paper), Supreme Court, New York County (Carol E. Huff, J.), entered March 10, 2015, which, among other things, granted the court-appointed receiver's motion for judgment in the amount of $40,000 in the receiver's favor and against defendant Dorothea Kutler, and granted plaintiff's cross motion for an order directing the receiver to pay plaintiff any balance in the receiver's account after deduction of the receiver's fees, costs and expenses from the amount of the judgment, unanimously affirmed, without costs.
The express language of the condominium's bylaws permitted the appointment of a receiver, without notice, to collect unpaid common charges in this foreclosure action. Further, the record demonstrates that while defendant, an owner of an apartment in the condominium, paid maintenance arrears after plaintiff board filed a notice of lien and commenced the action to foreclose on the lien, she still owed plaintiff for assessments, late fees and associated attorney's fees. Accordingly, plaintiff was entitled to seek judgment for these fees, which constitute common charges under the bylaws (see Board of Mgrs. of One Strivers Row Condominium v Giwa, 134 AD3d 514, 514 [1st Dept 2015]). We reject defendant's claim that she was entitled to a mandatory mortgage foreclosure settlement conference, particularly since the court directed the parties to engage in settlement conferences to resolve this matter, and it appears that defendant, for the most part, refused to participate.
We have considered defendant's remaining arguments, as well as plaintiff's argument regarding defendant's right to appeal, and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 4, 2017
CLERK